


110 HRES 743 IH: Honoring Varian Fry on the 100th

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 743
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. Rothman submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Varian Fry on the 100th
		  anniversary of his birth.
	
	
		Whereas Varian Mackey Fry, of Ridgewood, New Jersey,
			 embodied the spirit of American heroism and demonstrated personal bravery of
			 the highest order during the Holocaust;
		Whereas Varian Fry was born in New York City on October
			 15, 1907;
		Whereas Varian Fry graduated from Harvard University in
			 1931 with a degree in classics, and an ability to read and write in 6
			 languages;
		Whereas Varian Fry and his wife, Eileen Hughes of Boston,
			 settled in New York City where he worked as a magazine writer and editor of
			 Scholastic magazine, then called The Living Age;
		Whereas in the summer of 1935, Varian Fry visited Berlin,
			 Germany, on assignment for The Living Age and was horrified by the sight of
			 Nazi storm troopers publicly beating and rounding up Jews for
			 deportation;
		Whereas following his trip to Berlin in 1935, Varian Fry
			 wrote an article for the New York Times which detailed Hitler’s brutal
			 treatment of Jews in Europe;
		Whereas in 1937, Varian Fry took a job with the Foreign
			 Policy Association's Headline Books in New York and wrote several books on
			 foreign affairs, including The Peace That Failed;
		Whereas after continuing to follow the news accounts of
			 Jewish persecution in Europe, Varian Fry joined the Emergency Refugee
			 Committee, which was working to raise enough money to rescue a large number of
			 intellectuals then trapped in Vichy France;
		Whereas on August 4, 1940, Varian Fry flew to Marseille,
			 France, to embark upon a dangerous rescue mission on behalf of the Emergency
			 Refugee Committee to save the lives of hundreds of intellectuals who were being
			 systematically hunted down by the Nazis and the Vichy regime;
		Whereas Varian Fry began this perilous mission with only
			 $3,000 in his pocket and a list of 200 of the brightest scholars in the fields
			 of art, science, literature and medicine who were trapped in Nazi-occupied
			 France;
		Whereas while serving as a representative of the Emergency
			 Refugee Committee in Vichy France between 1940 and 1941, Varian Fry helped save
			 the lives of 1,500 Jews and hundreds of other anti-Nazi refugees;
		Whereas Varian Fry established a legal French relief
			 organization, the Centre Americain de Secou, as a cover for his heroic but
			 sometimes unlawful actions on behalf of the refugees, including securing false
			 visas, planning daring escape routes through the mountains of Southern France,
			 illegally chartering ships to transport refugees out of the country, and
			 exchanging funding for these operations on the black market;
		Whereas in order to save thousands of Jews and refugees
			 threatened by the Nazis, Varian Fry risked his personal safety, forfeited his
			 employment as a writer with the Foreign Policy Association, and was ultimately
			 expelled from France because his actions contravened the policies of the Vichy
			 French government;
		Whereas Varian Fry's efforts resulted in the rescue of
			 some 2,000 persons from Vichy France, including such distinguished artists and
			 intellectuals as the painters Marc Chagall and Max Ernst; the political
			 scientist Hannah Arendt; the writers Franz Werfel, Lion Feuchtwanger, and
			 Heinrich Mann; the sculptor Jaques Lipchitz; and Nobel-Prize winning biochemist
			 Otto Meyerhof;
		Whereas in 1967, for his heroic actions, Varian Fry
			 received the Croix de Chevalier of the French Legion of Honor, one of France's
			 highest civilian honors;
		Whereas Varian Fry died on September 13, 1967; and
		Whereas in 1996, Varian Fry was named as Righteous
			 Among the Nations by Yad Vashem, the Holocaust Heros and Martyrs
			 Remembrance Authority in Jerusalem, making him the first American recipient of
			 Israel's highest honor for rescuers during the Holocaust: Now, therefore, be
			 it
		
	
		That the House of Representatives honors
			 Varian Fry on the 100th anniversary of his birth.
		
